 

 

Case: 1:20-cv-00111 Document #: 16 Filed: 02/14/20 Page 1 of 5 a EE D De

FER 14 2020

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 
 
 

ln Sho Unitud. Stato Dintuiet Comm Yor She
——
| _ Plat a oc!
Vv, toad. 2b Ua DT cee ees
~* Prostuebive Oda a
— oi uit Baan, ud then ll, as
bur wre Dit ou Ue rent wueotctutionl ' Daublealbiy’
ie nike, D ds Wh bwtalliy battered Ja

     
 

aot mi eeeneene wll D135)"

 

 

 

 

   
    

ft alte jack cd oeeapte thee
paid “rue nd baa tHulonid) D.Wau344 ‘ia Pula) -
“tii wal pba Aa Lowe
— buwl, reer) goarto btiee the Plate 1 wl *Kuceludsiie
Se (eenmucti) wuudsr ( wel A Lhe paso the
suki eal awdfall Cit. ¢ ald, fuel, eLoowd
er raid tle hua, se wu ele) -
- ad shot io is ashi hE Pen
aid cache va Uuua(ownllur/. Cue and
cei ty to eat , ot daLie "tad Meat
10 pupa onda mast alae x, lid),
Son (Spt J), kawr bucun/olooves, ovtlele
back buss | map ay aaa pa Gil Qulnx’ ak out 7

 
 

- — pm hak ana “Seda “Yh tu ane
a FNP ‘tid ueh save,

 

7 ~ gl
Udit (c

; Blackbor) a coisa 1 aac oi) |
— tu(1/25/20) ado on ices fe uthun _

Case: 1:20-cv-00111 Document #: 16 Filed: 02/14/20 Page 2 of 5 PagelD #:98

   
  

- a sit ik pa

~ Cea et) and tS ) Prateek” hin ageiaot and Mondor” ok
CAS?) Dhowom > Muh Wo IL W ey DUN Dai ouad ladwonuydtin
ta Cuotaby /Puden Aduninisouto.) fbf lpn Loui ul

 iwhuel Avie Das
intel Dainonano’, Vout | Pe dnautk

 

ac

popular abs ht
al ud a =m ein He Propo” tot
ded aus a i Us Sault JN; oN) *ylouila : Sewn, AZ,
end (Dal) v2 m( USP) a LN wet, be had bet in
wot dures 20 16) pl ad il fy (AUS) DIawaen.

  
  
  

   
  

Ma Suge - i a ee A ae ud (Suahan) —
— dui ‘ae ae ae
_ tt coup nd she clays 2 ale ( glut Dada,

   
 

  
    
 

Cote re lew AY Ades i =
—Hudoon (AW) Kia, (Lege +274) wr the? att 125
. af (Daha (Yuyuunoun tui) ( slat ok s
. “mn a uaa? or Hosen -Ci a
Ln) way Ww Coll (C1 3% | Wo ee, vusluck puso
ea = nsoaultol while (2) ¢ fa

tS (
a om (1/24/ 20) C.0.Wabtu ra ae
Vay / oud nape bad coll *47 ei

Ws
LH pi (Deal i ah ond rn »
ul enna rs apni lin

  

 

isp (a 14 aor wihadta}ta tbe).
 

Case: 1:20-cv-00111 Document #: 16 Filed: 02/14/20 Page 3 of 5 PagelD #:99

le wid ob nuk cull with (Ouma*e14 Javon Active Daag Hondas Jor lon”
no aud(C.0) New aoe mm Cui th fulned (Gua),

- = Spi eae sea lata

   
  

ane (raduaan) sel =

ors do (Doub ult aia conus ! tut it
(Wa ELE pnt’ Din
und Samwly Pion Dawgo” wh Guilt)

    
      
     

ze lie i

  

_ ‘a af stat a ow
_ my pape ct dewiod (olsanclotiw) )-fot (5) | een ;
(2)'S/20) who dosh (Low tan fr Lowe Bua D0 ls (tv shat Aah mh) /

      
  

emma canate) ool daa
cat i Jia, Od pu

_ a be adoaueltul | (nude spatiale
| ) alo dowd CX-Wau./ i,

     
       
 

| Salita |

 
  

INMATE NAME _)'!
REGISTER NUMBER 21470 = 044
ADMINISTRATIVE UNITED STATES PENITENTIARY

hon,

Aw
N iat

  

P.O. BOX 1001 i *
THOMSON, IL 61285 a OR :eacv
UU0FER 4 AN 759 yA h
TE
Fonte ewe? a Fon ae

TCLEG
2: aaron 1
a 02/14/2020-2 rene eal

BO greg em ae et fPpPppedapelpepefpepbadeg dpe plg) pA pfeedjrerd | |[ppiadfph

Bee a

ih

 
 

CO —-— ——

Case: 1:20-cv-00111 Document #: 16 Filed: 02/14/20 Page 5 of 5 PagelD #:101

corny a

i, FEDERAL BUREAU OF PRISONS
POST OFFICE BOX 1002
THOMSON, IL 61285

The enclosed letter was processed on through special
mailing procedures, The letter has neither been opened nor
inspecied If the writer raises a question or problem ever wich
this facility has jurisdiction, you may wish to return the material
for further information or clarification. If the writer enclosed
correspondence for forwarding to another addressee, please return
the enclosed materials to the above address

AUSP Thomson

PERLE: PIT

Received in CSD

 

 
